DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 11 May 2020. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1 and 11 is/are presented in independent form.

No priority is claimed. 

An IDS was received on 30 June 2020 and 9 August 2021.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 (and consequently their dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  determining that a downtime for the source database system has arrived.
Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite “tablespace data that is unused by the source database system”, which is unclear. The tablespace data is data that is allocated by the system (i.e. it is taking up storage space), and therefore it is unclear how it can be unused. The specification does not elaborate on this, and all the examiner could do is speculate as to the intended meaning of this phrase. Generally, when the claims are indefinite, See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite."). Notwithstanding Steele, the Office has made every attempt to construe the claims in what the Office believes is the intent of the Applicants in the interest of compact prosecution.
Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite the phrase “row count table”, which is unclear. The specification does not define this phrase or provide any example of what is meant. This is not a term of art, and it is unclear what the table would contain (e.g. it may contain row counts of every table in the database individually, combined, or of only some tables, or a row count of something else entirely). Generally, when the claims are indefinite, vague or unclear, they cannot be construed without speculation or conjecture; therefore, the indefinite claims are not treated on the merits with respect to prior art. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably Steele, the Office has made every attempt to construe the claims in what the Office believes is the intent of the Applicants in the interest of compact prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 4-7, 11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurz et al. (U.S. PGPub No. 2018/0137113 A1) (hereinafter Kurz) in view of Sekar et al. (U.S. PGPub No. 2018/0336103 A1) (hereinafter Sekar).

As per claim 1, Kurz teaches a computer-implemented method for database migration (Kurz at 0003), comprising: 
identifying, during an uptime of a source database system, one or more increments between a back-up copy of the source database system and the source database system (Kurz at 0031 –snapshot is a backup copy of the source system; it is implicit that the system is still up), wherein: the source database system comprises: 
one or more datafiles encoding data objects, and tablespace data encoding table and index data (Kurz at 0027 and 0030), and 
restoring, in parallel and during the uptime of the source database system, the one or more datafiles from the back-up copy to a target database system (Kurz at 0030), the target database system using an endian format different from the source database system (Kurz at 0020); 
in response to determining that a downtime for the source database system has arrived, sequentially performing, during the downtime of the source database system, 
(i) setting the tablespace data to read only (); 
(ii) recovering datafiles on the target database system in accordance with the one or more increments (Kurz at 0040); and 
(iii) setting the tablespace data to read and write (Kurz at 0041 – implicit that the target system is set to read and write); and 
activating the target database system to go live (Kurz at 0041).

But Kurz does not appear to disclose setting the tablespace data to read only. However Sekar does teach this. Sekar at Figure 4 step 345 and corresponding description. It would have been obvious to incorporate the teachings of Sekar into the invention of Kurz in order to set the tablespace data to read-only. This would have been clearly advantageous as it would permit the source database to prevent modification of the database during the migration, thus ensuring that the migration would occur as quickly as possible. The combination hereinafter KS.
As per claim 11, KS teaches a computer system for data migration from a source database system to a target database system, the computer system comprising one or more processors (Kurz at Figure 1 and 0014) configured to perform operations of: 
For the remaining limitations, see the examiner’s remarks regarding claim 1.

As per claims 4 and 14, KS teaches the computer-implemented method of claim 1, further comprising: 
backing up, during the uptime of the source database system, user data of the source database system, the user data encoding users, and respective roles, credentials, and assignments of the users (Kurz at 0027 and 0031).

As per claims 5 and 15, KS teaches the computer-implemented method of claim 4, further comprising: 
restoring, during the downtime of the source database system, the user data of the source database system (Kurz at 0044).

As per claims 6 and 16, KS teaches the computer-implemented method of claim 1, further comprising: 
transferring, during the downtime of the source database system, one or more non- table/index database objects from the source database system to the target database system (Kurz at 0041 and 0027).

As per claims 7 and 17, KS teaches the computer-implemented method of claim 6, wherein the one or more non-table/index database objects comprises at least one of: a sequence (Kurz at 0041), or a procedure of the source database system.

Claims 8, 9, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurz in view of Sekar as applied to claims 1 and 11 above, as evidenced by IBM, Catalog statistics, retrieved on 15 January 2022, retrieved from the Internet <URL: https://www.ibm.com/docs/en/db2/11.5?topic=optimization-catalog-statistics> (hereinafter IBM).

the computer-implemented method of claim 1, further comprising: 
exporting a snapshot of database statistics of the source database system during the uptime of the source database system. However, Kurz does create a snapshot of the database catalog (Kurz at 0027), which IBM demonstrates contains database statistics of that source database system. IBM at first paragraph. Thus this limitation would have been inherent or at least implicit in view of the teachings of Kurz.

As per claims 9 and 19, KS does not appear to explicitly disclose: the computer-implemented method of claim 8, further comprising: 
importing, to the target database system and after the target database system has gone live, the snapshot of database statistics of the source database system.
Kurz does import into the target database system the snapshot of the database catalog, which IBM demonstrates contains database statistics. See supra. But even in view of this, KS still does not demonstrate this importation occurring after the target database system has gone live. However this would have been obvious to try. In practicality there are only a finite number of times at which this importation could occur: namely before or after the target system goes live. It would have been obvious to one of ordinary skill in the art to try the importing the database statistics from the snapshot of the source database catalog in the combination of KS in an attempt to provide a more optimized operation of the database, as a person with ordinary skill has a good reason to pursue the known option within his or her technical grasp. In turn, because the importing of database statistics after the target database has gone live when used .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165